In related proceedings pursuant to Social Services Law § 384-b, inter alia, to terminate the parental rights of the mother on the ground of permanent neglect, the mother appeals, as limited by her brief, from so much of four orders of fact-finding and disposition of the Family Court, Richmond County (McElrath, J.), all entered June 9, 2006 (one as to each child), as, after fact-finding and dispositional hearings at which she failed to appear, found, inter alia, that she had permanently neglected the subject children, terminated her parental rights, and transferred custody of the subject children to the petitioner Abbott House, Inc., and the Commissioner of Social Services of the City of New York for the purpose of placing the children for adoption.
Motion by the petitioner-respondent Abbott House, Inc., to dismiss appeals from four orders of the Family Court, Richmond County, all entered June 9, 2006, on the ground that no appeal lies from an order entered upon the default of the appealing party. By decision and order on motion of this Court dated September 12, 2007 [2007 NY Slip Op 77781(U)], the motion to dismiss the appeals was held in abeyance and was referred to the Justices hearing the appeals for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the submission of the appeals, it is,
*677Ordered that the motion is granted and the appeals are dismissed.
Since the orders appealed from were entered upon the default of the mother in appearing at the fact-finding and dispositional hearings, they are not appealable (see CPLR 5511; Matter of Brandon O., 41 AD3d 482 [2007]; Matter of Geraldine Rose W., 196 AD2d 313, 317 [1994]). Rivera, J.P., Ritter, Dillon and Carni, JJ., concur.